DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment and Request for Reconsideration filed April 20, 2022, and the Supplemental Response filed May 25, 2022, are acknowledged.
Claims 1-4, 6, 8, 17-21 and 25 were pending. Claims 1, 3-4, 6, 8, 17-21 and 25, and new claims 40-43, are being examined on the merits. Claim 2 is canceled.

Response to Arguments and Declaration under 37 CFR § 1.132
Applicant’s arguments filed April 20, 2022 and May 25, 2022 have been fully considered.
The following rejections are withdrawn in view of Applicant’s arguments and amendments to the claims.

Rejection of claims 3 and 30 under 35 USC 112(b), indefiniteness
Rejection of claim 6 under 35 USC 112(b), lack of antecedent basis




Prior art rejections over Dolganov and Exner, and, optionally additional secondary references
Declaration of Thomas Watts
	Independent claim 1 has been amended to require that the target RNA is non-detectable using conventional RNA detection methods. 
	Applicant argues in their Remarks (p. 9) and in the Declaration (paras. 7-8 and 10) that the method of instant claim 1 (“RNA jackhammer”) is essentially more sensitive in detecting low levels of RNA than prior art methods. Applicant provides data comparing the RNA jackhammer method with paired-end sequencing on FFPE archival samples obtained in Central Africa in 1966. The data demonstrates that the RNA jackhammer method could detect HIV in the FFPE samples, while the conventional sequencing could not detect HIV (Declaration, para. 7 and Exhibit B). Applicant also provides data from archival serum/plasma samples obtained in 1983, where the RNA jackhammer method was again able to detect HIV in the samples, whereas the RNA was undetectable with conventional methods (Declaration, para. 8 and Exhibit C).
	The Examiner agrees that the data in the Declaration provides evidence of unexpected results as to the method of instant claim 1, which requires that the target RNA is not detectable using “conventional” RNA methods. That is, the Examiner agrees that it is unexpected that low levels or rare RNA transcripts, which are not detectable with other methods, are able to be detected by the claim 1 method.
	However, the MPEP requires that the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP 716.02(d). While, as noted above, the Examiner agrees that Applicant has provided objective evidence which demonstrates unexpected results as to samples with RNA that is undetectable by conventional methods, the Examiner does not agree that the unexpected results are commensurate in scope with the methods of instant independent claims 18 and 40 which are not limited to samples with RNA that are undetectable by conventional methods. Stated differently, while it is unexpected that the instantly claimed method can detect RNA that is undetectable by conventional methods, the ordinary artisan would expect the method would be capable of detecting RNA that is present in larger amounts in the sample.

Prior Art Rejections of independent claim 18 plus dependent claims
	Applicant argues that the rejection of independent claim 18 should be withdrawn as the cited references do not teach or suggest all of the elements of the independent claims. In particular, Applicant argues that the cited art does not teach the “primer pooling” aspect of the claim 18 method which allows for “numerous, overlapping amplicons … so that a large, phylogenetically useful sequence can be generated” (Remarks, p. 8).
	This argument is not persuasive. While Applicant’s discuss and argued against what each cited reference teaches individually, Applicant does not address what the ordinary artisan would understand from the combined teachings of the cited references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. MPEP 2145 IV. Further, while claim 18 requires sequencing the amplified products, in general, it does not require that the sequencing generates “a large, phylogenetically useful sequence”.
	These arguments are not persuasive. The rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6, 8, 17 and 40-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitation “conventional RNA detection methods”. The term “conventional” is indefinite because it does not have a fixed meaning over time (i.e., the methods that are “conventional” now, were not “conventional”, e.g., a decade ago). The specification describes next generation sequencing that involves an RT-PCR amplification step as an embodiment (“the term ‘conventional’ may refer to …”) of a conventional method (para. 11), however, the full scope of methods encompassed by the term “conventional” is unclear. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.
	Claims 3-4, 6, 8 and 17 depend from claim 1, and consequently incorporate the indefiniteness issue of claim 1.

	Claim 40 recites the limitation “detecting and sequencing amplified products” in step (d). The distinction between “detecting” and “sequencing” is unclear. That is, the ordinary artisan would understand that “sequencing” a nucleic acid necessarily requires “detecting” it, as well. Therefore, it is not clear if “detecting” in claim 40 step (d) is simply describing something that happens during sequencing, or if “detecting” is requiring a method step in addition to “sequencing”. If it is the latter, it is not clear what that additional method step is intended to be. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.
	Claims 41-43 depend from claim 40, and consequently incorporate the indefiniteness issue of claim 40.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dolganov1 (A Novel Method of Gene Transcript Profiling in Airway Biopsy Homogenates Reveals Increased Expression of Na+-K+-Cl- Cotransporter (NKCC1) in Asthmatic Subjects, Genome Res., 11:1473-1483, 2001) in view of Exner2 (US Patent App. Pub. No. 2014/0234830) and Monforte3 (US Patent App. Pub. No. 2006/0281108), as evidenced by and in view of Applied Biosystems4 (TaqMan® Universal PCR Master Mix, 2002).

Regarding independent claim 18, Dolganov teaches or suggests …
A method of detecting a target RNA in a sample, said method comprising: (a) subjecting the sample to reverse transcription using reverse transcriptase and a first primer from each of two or more pairs of primers comprising the first primer and a second primer, the pairs of primers are each adapted to amplify a fragment of the target RNA from 60 nt to 600 nt in length (abstract: “quantification of multiple low-abundance transcripts”; Fig. 1: “1st Strand cDNA Synthesis with … Gene-Specific Primers”; Fig. 1: “Multiple Gene Amplicons ~ 100-250 bp”); p. 1481, right col., para. 5: “[r]everse transcription of RNA was performed using … reverse transcriptases”);
(b) subjecting the sample of (a) to multiplex polymerase chain reaction (PCR) amplification using Taq polymerase and both primers of each of the two or more pairs of primers (Fig. 1: “Multiplex RT-PCR Amplification with ~100-300 Gene-Specific Primer Sets”, p. 1481, right col., para. 5: “multiplex … PCR was performed … using Klen-Taq DNA polymerase”);
(c) aliquoting a portion of the sample from (b), and subjecting the portion of the sample from (b) to PCR amplification using Taq polymerase and at least one pair of primers (Fig. 1: “Individual Gene Quantification: Real Time PCR with Nested Primers on Small Aliquots of RT-PCR Product”; p. 1481, right col., para. 6: Universal Master Mix).

Regarding the requirement in step (a) that the first primers are non-overlapping with respect to each other and the second primers are non-overlapping with respect to each other, Dolganov suggests this limitation (abstract: “quantification of multiple low-abundance transcripts”; Fig. 1: “1st Strand cDNA Synthesis with … Gene-Specific Primers”; Fig. 1: “Multiple Gene Amplicons ~ 100-250 bp”). The ordinary artisan would understand that the Dolganov primers are inherently non-overlapping as they are targeting different transcripts.


Regarding the requirement in step (a) to subject the sample to reverse transcription using [only] the first primer, it is not clear how many primers from each primer set are added to the reverse transcription reaction in Dolganov. However, Exner explicitly teaches this limitation. In addition, regarding the requirement in step (b) to add the second primer from each of the two or more pairs of primers, Exner also teaches this limitation (para. 49: “incubation of the sample in the reverse transcription reaction”; para. 49: “a single new primer may be added that will amplify a DNA segment with the original RT-PCR primer as the second primer of the pair”).
	
Regarding the requirement for using Taq Polymerase in step (c), as noted, Dolganov teaches “Universal Master Mix”. As evidenced by Applied Biosystems, Universal Master Mix comprises Amplitaq Gold® DNA Polymerase (e.g., p. 1-2, para. 4). 

Regarding the requirement in step (c) to use at least one pair of primers of the two or more [original] pairs of primers, Dolganov teaches using nested primers. However, Applied Biosystems teaches that amplicons in the range generated by the Dolganov non-nested primers are useful in Taqman Assays (p. 2-2: “[c]onsistent results are obtained for amplicon size ranges from 50 to 150 bp”). Therefore, it would have been obvious to the ordinary artisan to use the original Dolganov primers throughout all of the aliquots and method steps, instead of switching to nested primers in the last step, as taught by Dolganov.

Dolganov does not teach …
and (d) sequencing amplified products of (c).
However, Monforte teaches this limitation (para. 76: “amplification is optionally followed by additional steps, for example, … sequencing”).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Dolganov and to incorporate the Exner primers and primer addition steps. Dolganov teaches the need for gene expression analysis with high sensitivity and specificity. The ordinary artisan understands that the sensitivity and specificity of PCR reactions can be customized by optimizing primer design and primer addition steps. Therefore, the ordinary artisan would have been motivated to try the Exner primer design and primer addition steps in the Dolganov method in order to improve the sensitivity and specificity of the Dolganov method, and would have had an expectation of success as primer design and optimization is well-known in the art, and because Dolganov does not limit the primer design or addition steps.
In addition, it would have been prima facie obvious to not use nested primers in the last amplification step of Dolganov, as Applied Biosystems teaches the usefulness of creating amplicons for real-time PCR of the size created by the Dolganov non-nested primers used in the initial Dolganov steps. The ordinary artisan would have been motivated to use the non-nested Dolganov gene-specific primers throughout the entire Dolganov plus Exner method, as doing so would result in a less expensive method, as additional primers would not have to be acquired. The ordinary artisan would have had an expectation of success as PCR primer design and optimization is well-known in the art.
Finally, Exner also teaches the need to identify pathogens, and one of ordinary skill in the art knows that one method of identifying an organism is sequencing nucleic acids derived from the organism. Therefore, the ordinary artisan would have been motivated to sequence the amplicons, as taught by Monforte, that are generated by the Dolganov plus Exner and Applied Biosystems method. The ordinary artisan would have an expectation of success and Dolganov does not limit downstream processing of the amplicons.

Regarding claim 19, which depends from claim 18, Dolganov does not teach …
wherein the sample has non-detectable RNA. 
However, Monforte suggests this limitation (para. 165: “the assay can detect on the order of one transcript copy per cell … which is less than 1% of the cells typically present in [the sample]”). 

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Dolganov plus Exner, Applied Biosystems and Monforte, as discussed above, and to use a sample with non-detectable RNA, as suggested by Monforte. Monforte teaches the need for analyzing archived samples which contain varied and poor quality nucleic acid. One of ordinary skill in the art would have been motivated to try the modified Dolganov method to analyze samples with degraded or small amounts of RNA, as Dolganov teaches that the method is useful for low-abundance transcripts. Therefore, the ordinary artisan would have been motivated to try the modified Dolganov method on samples with degraded or small amounts of RNA as Dolganov specifically teaches that the method would be useful for such purposes, with an expectation of success since Dolganov does not limit the types of nucleic acid that can be assayed.

Regarding claim 20, Dolganov additionally teaches …
wherein each of the two or more pairs of primers have the same annealing temperature (Fig. 1: “[a]ll gene-specific primers for multiplex RT-PCR are designed to have Tm = 60°C”). In addition, as also noted by Exner, primer design is well known in the art, and one of ordinary skill in the art would know how to optimize primer design so that pairs of primers have appropriate annealing temperatures and can be used in the same PCR reaction. It is not inventive to discover optimum or workable ranges by routine experimentation. MPEP 2144.05.


Regarding claim 21, Dolganov additionally teaches …
wherein the fragment of the target RNA from 60 nt to 600 nt in length includes the primer (Fig. 1: “Multiple Gene Amplicons ~ 100-250 bp”). When a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05. In addition, the instant specification does not provide a showing of unexpected results of the claimed range.


Regarding claim 25, which depends from claim 18, Dolganov does not teach …
wherein the sample comprises degraded nucleic acid.
However, Monforte teaches this limitation (para. 22: “the present invention provides new PCR-based methods for amplifying degraded nucleic acids … with a nucleic acid population (e.g., mRNA …)”.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Dolganov plus Exner, Applied Biosystems and Monforte, as discussed above, and to use a sample with degraded RNA, as suggested by Monforte. Monforte teaches the need for analyzing archived samples which contain varied and poor quality nucleic acid. One of ordinary skill in the art would have been motivated to try the modified Dolganov method to analyze samples with degraded or small amounts of RNA, as Dolganov teaches that the method is useful for low-abundance transcripts. Therefore, the ordinary artisan would have been motivated to try the modified Dolganov method on samples with degraded or small amounts of RNA as Dolganov specifically teaches that the method would be useful for such purposes, with an expectation of success since Dolganov does not limit the types of nucleic acid that can be assayed.
	
In view of the foregoing, claims 18-21 and 25 are prima facie obvious over Dolganov in view of Exner and Monforte, as evidenced by and in view of Applied Biosystems.

Prior Art
Claims 1, 3-4, 6, 8, 17 and 40-43 are free of the art. The closest prior art is Dolganov (A Novel Method of Gene Transcript Profiling in Airway Biopsy Homogenates Reveals Increased Expression of Na+-K+-Cl- Cotransporter (NKCC1) in Asthmatic Subjects, Genome Res., 11:1473-1483, 2001) and Exner (US Patent App. Pub. No. 2014/0234830), the teachings of which are discussed above. 
In addition, regarding the primer pooling aspect of claims 40-43, Prosen (US Patent App. 
Pub. No. 2014/0051585) teaches dividing DNA fragments into multiple reaction volumes, pooling forward and reverse primers, amplifying the DNA fragments with a subpool of forward primers, performing a second amplification with a subpool of reverse primers, and then further dividing and amplifying the targets in singleplex reactions (paras. 43, 193). Prosen teaches that each of the forward primer pools and the reverse primer pools additionally has a primer specific to a universal tag (para. 193), however, such a universal primer is not excluded by the instant claim language. Prosen also teaches that the method can be adapted for use with RNA by including a reverse transcription step (para. 325). However, the Prosen embodiment directed to DNA commences with a library generation step (para. 325), where adaptor sequences are ligated onto both ends of the DNA fragments. Although Prosen does not indicate where a reverse transcription step would occur when the target is RNA, the ordinary artisan would understand that it would most likely occur prior to the adaptor ligation step. It does not appear that there would be any motivation for the ordinary artisan to modify Prosen so that the reverse transcription step occurs with the forward primer pools and the adaptor ligation step is omitted. 


Conclusion
Claims 1-4, 6, 8, 17-21, 25 and 40-43 are being examined, and are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        

/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Dolganov was cited in the PTO-892 Notice of References Cited mailed January 21, 2022.
        2 Exner was cited in the PTO-892 Notice of References Cited mailed August 6, 2020.
        3 Monforte was cited in the PTO-892 Notice of References Cited mailed August 6, 2020.
        4 Applied Biosystems was cited in the PTO-892 Notice of References Cited mailed January 21, 2022.